By Consent of Council for the Parties Plaintiff and Defendants in this Cause on their joint Motion made to this Court, It is Ordered that proper Persons may be appointed Auditors to view Examine State and Adjust the Accounts and Vouchers of the Estate of William Harvey deceased, and Mr. John Colcock on the part of the Complainant and Thomas Lamboll Esq. on the part of the Defendants are by this Court appointed Auditors for that pur*453pose, And Ordered that they make a Report upon the same unto this Court on or before the Sitting of the Court in May Term next.
Alexr Stewart Deputy Register in Chancery